Citation Nr: 1616250	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  11-34 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as chronic adjustment disorder, anxiety disorder, mood disorder, and bipolar disorder, also claimed as secondary to service-connected disabilities. 

2.  Entitlement to an initial rating higher than 20 percent for a right knee disability (degenerative joint disease, previously evaluated as right knee strain).

3.  Entitlement to an initial rating higher than 10 percent for right leg disability (deep venous thrombosis (DVT)).

4.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Neil B. Riley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to August 1984.

These matters are on appeal from rating decisions issued in May 2009, November 2009, and July 2010 by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Augusta and Togus, Maine and Decatur, Georgia.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.

In September 2015, the Veteran submitted additional evidence in support of his claims with a written waiver of initial RO consideration.  38 C.F.R. § 20.1304(c) (2015).

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Regional Office.


FINDINGS OF FACT

1.  Giving him the benefit of the doubt, the Veteran has an acquired psychiatric disorder, currently diagnosed as major depressive disorder, that is etiologically related to his service-connected disabilities.

2.  The most probative evidence of record indicates that the the Veteran's right knee disability is manifested by painful limitation of motion and no more than slight instability; however, flexion limited to 45 degrees, extension limited to 10 degrees, ankylosis, or cartilage damage were not objectively demonstrated.

3.  Throughout the entire period on appeal, the most probative evidence of record indicates that the Veteran's right leg disability has been manifested by persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection an acquired psychiatric disorder, are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2015).

2.  Criteria for an initial rating higher than 20 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 (2015).

3.  Criteria for an initial rating of 20 percent, but no higher, for a right leg disability, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, DC 7121 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be established on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he has an acquired psychiatric disorder secondary to his service-connected disabilities.  Specifically, he contends that his acquired psychiatric disorder is related to his inability to work due to his service-connected disabilities.

The evidence of record includes a May 2010 QTC examination at which time the examining physician acknowledged that the Veteran did not have psychiatric symptomatology prior to or during service and was not diagnosed with adjustment reaction due to recent stress until February 2006.
Upon a thorough examination of the Veteran and review of the claims file, the examining physician diagnosed bipolar disorder, NOS.  She opined that the current diagnosis is not caused by service-related duties "because medically it is impossible to relate the two conditions.  The explanation is that his bipolar disorder is not related to his above medical condition and it is a separate entity, more likely than not with genetic predisposition/family history."  

However, as the examining physician's opinion failed to address whether the Veteran's acquired psychiatric disorder is aggravated by his service-connected disabilities, this opinion is somewhat inadequate for adjudication purposes.

Evidence in favor of the claim includes a July 2012 private psychiatric report in which the Veteran's treating psychiatrist opined that his major depressive disorder arises from his service-connected degenerative joint disease of the right knee and deep vein thrombosis of the right leg.  The Veteran indicated that he lost his sense of purpose and, felt inadequate, and had trouble sleeping due to these disabilities.  The psychiatrist noted a history of anxiety and depression since 2005 which coincided with hid diagnosis of DVT.

Records from the Social Security Administration (SSA) reflect complaints of sleep problems due to anxiety about his disabilities.

In July 2015, he credibly testified that his DVT and aching/soreness led to anger.  He testified that a VA physician diagnosed him with bipolar disorder due a variety of events and that his physical limitations caused depression.

In light of the Veteran's currently diagnosed acquired psychiatric disorder, post-service treatment for his service-connected disabilities and associated complaints of psychiatric symptomatology which includes anxiety and sleep problems, the private and VA medical opinions of record, and his credible testimony before the Board, the Board gives the Veteran the benefit of the doubt and finds that entitlement to service connection for an acquired psychiatric disorder on a secondary basis is warranted.

The nature and extent of this disability (depression) caused by the service-connected disability is not currently before the Board.

II. Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Right knee disability

The Veteran contends that his service-connected right knee disability is more severe than his initial 20 percent rating would indicate.

Historically, in a May 2009 decision, the RO granted the Veteran's claim for service connection for a right knee disability and assigned a 20 percent rating from September 7, 2006 (the date of claim) under Diagnostic Code 5260 for limitation of flexion.  38 C.F.R. § 4.71a.  However, the RO noted that the Veteran's right knee disability was assigned a 20 percent disability rating for a "moderate" knee disability, since limitation of flexion was not limited to 30 degrees which warrants a 20 percent disability rating under DC 5260.

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees. 

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint. VAOPGCPREC 09-04.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is assigned when extension is limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 50 degrees. 

Degenerative arthritis is evaluated under Diagnostic Code 5003.  Degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. Diagnostic Code 5003 further states that, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991). 

Where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 or 5258 if there are concomitant symptoms, such as knee instability or subluxation. 

Diagnostic Code 5257 rates impairment based on recurrent subluxation or lateral instability of the knee, and provides a 10 percent evaluation where there is evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Turning to the merits of the claim, on February 2008 VA joints examination the Veteran presented with complaints of severe flare-ups that occurred every two to three weeks and examination revealed evidence of pain, stiffness, and weakness of the right knee, but there was no evidence of deformity, giving way, instability, episodes of dislocation or subluxation, locking episodes, or effusion.  He had difficulty with prolonged walking and standing.

Range of motion measurements revealed 0 degrees extension and 90 degrees flexion on active range of motion with pain at 70 degrees and no additional limitation in range of motion following repetitive-use testing.  The examining physician diagnosed chronic recurrent right knee strain which had no effect on grooming; a mild effect on bathing, dressing, and toileting; a moderate effect on chores, shopping, recreation, and traveling; and a severe effect on exercise and sports.

On October 2011 QTC examination the Veteran denied any effusion, but complained of weakness, stiffness, swelling, heat, redness, instability, lack of endurance, locking, fatigability, deformity, tenderness, subluxation, pain, and dislocation.  He had flare-ups several times a day with pain rated a 9 to 10 out of 10 on the pain scale for which he took pain medication.  During flare-ups, he experienced pain, limping, difficulty with prolonged walking and standing, and limitation of motion manifested by locking, constant swelling, and limited bending.

However, examination of the right knee showed no evidence of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage, or subluxation, locking pain, or genu recurvatum.  There was evidence of crepitus.
 
Range of motion measurements revealed 0 degrees extension and 90 degrees flexion with pain.  Following repetitive-use testing, there was no additional limitation in range of motion and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.

Right knee stability tests (anterior and posterior cruciate, medial and lateral collateral, and medial and lateral meniscus ligament) were within normal limits.  There was no evidence of subluxation.  X-ray examination of the right knee revealed degenerative arthritic changes and a proximal fibular contour deformity most likely due to an old healed trauma and normal alignment.  The impression was no acute findings, mild chronic deformity in the proximal fibula, and minimal degenerative joint changes.  The examining physician diagnosed right knee strain and opined that the right knee disability had no effect on his activities of daily living.

Private treatment records include a January 2015 examination report which reflects continued complaints of right knee pain and report of wearing a right knee brace.

In sum, the totality of the evidence shows that the Veteran's right knee disability was manifested by subjective complaints of pain on motion and slightly limited range of motion.  Right knee flexion was not limited to 45 degrees and extension was not limited to 10 degrees.  Rather, extension was normal and flexion was limited to no more than 70 degrees with pain on February 2008 VA examination which improved to 90 degrees on October 2011 QTC examination.  Under Diagnostic Code 5260 and 5261, the limitation of motion does not reach the level of a compensable evaluation.  Instead, as previously stated, the Veteran has been afforded a 20 percent for moderate knee disability.  A higher evaluation under either DC 5260 or 5261 is not warranted.
 
With regard to the DeLuca factors, the Board observes that the VA examining physicians and VA and private clinicians have noted the Veteran's complaints such as pain, weakness, and stiffness, and the Board has taken those complaints into consideration in its above discussion (in this regard, it is important for the appellant to understand that this problem is the basis for the 20% rating).  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss caused additional disability that approximates a 30 percent rating. 

Indeed, as noted above, the range of motion measurements recorded throughout the rating period on appeal do not even meet the criteria for a compensable disability rating.  Therefore, even if the pain reported by the Veteran is taken into consideration, the range of motion measurements still do not meet the criteria for a higher disability rating (it is important for the Veteran to understand that these problems are the basis for the 20% rating, let alone a higher evaluation, especially in light of the noncompensable loss of motion of the right knee).

While the Board accepts the contentions of the Veteran that his right knee disability causes him to experience pain, functional loss, and limitation of motion, providing the basis for the 20% finding, the Board has taken that into account in its consideration of the range of motion of the Veteran's right knee.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, greater ratings are not warranted based on functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.

The Board has considered an additional evaluation under Diagnostic Codes 5256, 5258, 5259, 5262 and 5263.  However, there is no evidence of ankylosis, dislocated semilunar cartilage or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

Further, the Board has considered an evaluation under Diagnostic Code 5257 which in an August 2009 private medical opinion Dr. R.J.D. opined was the most appropriate Diagnostic Code under which a 30% rating should be assigned for recurrent subluxation or lateral instability.  While the Veteran contends that he wears a knee brace, as reflected in June 2012 and January 2015 private treatment records and during the July 2015 hearing, based on the VA examination and clinical records, the Veteran does not have instability or subluxation.  Specifically, during the February 2008 and October 2011 VA and QTC examinations there was no evidence of instability or subluxation.  Joint stability tests in October 2011 were within normal limits.  Based on these findings, as recurrent subluxation or lateral instability of the right knee has not been demonstrated, a separate rating for the Veteran's right knee, under DC 5257, is not warranted.

While the Board understands the Veteran's central concern that his right knee disability has impacted his quality of life and limits his activities of daily living, it is important for Veteran to also understand that without some problems associated with his right knee disability, there would be no basis for a compensable evaluation (zero), let alone a 20 percent rating for a right knee disability.  Findings made on February 2008 and October 2011 VA and QTC examinations do not support the assignment of a higher rating of 20% under any applicable diagnostic code for the Veteran's right knee disability.  Moreover, without consideration of the problems he cited and the other issues he has with his right knee at this time, the current evaluation could not be justified.  

The problems he has cited have not been ignored.  In fact, the subjective problems are the primary basis for his current evaluation.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 20 percent for a right knee disability.




Right leg disability

The Veteran contends that his service-connected right leg disability is more severe than his initial 10 percent rating would indicate.

The Veteran's right leg disability, diagnosed as deep vein thrombosis (DVT), is currently evaluated as 10 percent disabling under Diagnostic Code 7121, for post-phlebitic syndrome. 

Under Diagnostic Code 7121, a 10 percent evaluation requires intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking with symptoms relieved by elevation of the extremity or compression hosiery.  Persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema warrants a 20 percent evaluation.  

When the disability is manifested by persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, a 40 percent evaluation is warranted.  When there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, a 60 percent evaluation is warranted.  Massive board-like edema with constant pain at rest warrants a 100 percent disabling evaluation.  38 C.F.R. § 4.104 (2015).

Private treatment records include a November 2005 ultrasound of the right leg which revealed right peroneal vein venous thrombosis.  A January 2006 report reflects complaints of calf pain and examination revealed no acute redness, warmth, or swelling.  There was tenderness to deep palpation of the right calf and varicosities in the upper right thigh, but there was no tenderness in the popliteal area.  A February 2006 emergency room report reflects complaints of right leg pain and swelling.  However, a right leg scan indicated normal compressible veins.  Doppler examination showed normal phasic flow and normal augmentation.  There was no sign of DVT or other pathology.  The conclusion was negative bilateral lower extremity duplex venous sonogram. 

On February 2008 VA arteries, veins, and miscellaneous examination, there was no calf tenderness or swelling on either side.  The examining physician diagnosed right lower extremity DVT with a moderate effect on feeding, bathing, dressing, toileting, and grooming and a severe effect on chores, shopping, exercise, sports, recreation and traveling.  The examining physician noted that he had been unemployed since October 2005 due to chronic DVT and peripheral edema for which he received SSA disability benefits.

On October 2011 QTC examination, the Veteran presented with a history of right lower leg DVT.  He complained of intermittent ulcerations, dark pigmentation, eczema, and edema for which elevation provided no relief.  He reported that nothing (including elevation or compression hosiery) seemed to relieve his symptoms.  He complained of swelling and pain with walking and ambulating stairs.
 
On examination, there were no obvious clinical signs of DVT, thrombophlebitis, or a visible varicose vein disability.  On the right leg, there was no ulcer, stasis pigmentation, or eczema.  There was no lower extremity edema on the right.  The examining physician diagnosed asymptomatic right lower leg DVT.

On June 2012 private examination report, the Veteran presented with continued right leg complaints.  He stated that he occasionally use a cane, wore compressive devices on his right leg, and an arch support in the right shoe.  On examination, his mobility was poor.  Dr. R.N.P stated that the Veteran spent most of his day sitting with his leg up and had recurrent skin ulcerations, several of which were present; induration; stasis pigmentation; and a venous varicosity behind the right knee.  The physician also stated that right leg tired easily and tended to give out with standing and walking.

The physician diagnosed right leg DVT with persistent lower leg pain, swelling, the need for elastic compression devices, a limp, and a need to elevate the leg whenever possible.  The physician concluded that based on the disability rating formula for DVT under 7121 and given his persistent edema incompletely relieved by elevation; subcutaneous induration; and persistent ulcerations despite use of compression stockings and/or ace wraps with right leg pain and fatigue, a 60% rating should be assigned.

On November 2014 VA arteries and vein conditions vascular diseases Disability Benefits Questionnaire (DBQ) examination, the Veteran complained of constant ulcers on the right leg with pain, itching, and swelling and wore a compression hose.  The examining physician indicated that he had varicose veins and/or post-phlebitic syndrome manifested by symptoms that were relieved by compression hosiery, intermittent ulceration, persistent edema, and constant pain at rest.  However, there was no evidence of stasis pigmentation or eczema.  He also had a diagnosis of erythromelalgia daily.  He occasionally used a cane.  Examination also indicated 5 round shallow ulcers, non-infected, but with erythematous bases.

The examining physician opined that the vascular disability impacted his ability to work due to difficulty with prolonged standing, walking, and sitting.

A January 2015 private disability status update report from Dr. R.J.D. indicates that the Veteran experienced venous stasis changes and ulcerations including chronic right leg pain due to poor circulation which made him unable to sit, stand, or walk for any length of time.  The physician opined that he was totally disabled due to the right leg disability and recommended that he elevate the right leg while seated.  Notably, a review of systems intake form completed by the Veteran reflects that he acknowledged having right leg pain, but does not indicate whether he experienced lesions, color changes, or itching/rash.

In July 2015, the Veteran testified that he in the morning he had less right leg pain due to elevating the leg at night.  Edema was not completely gone, but if the leg was "bound" enough he could get up.  He also testified that he had recurring edema daily after two hours of being on the right leg and ulcers.

In September 2015, the Veteran's representative argued that his DVT more closely approximated a 60% rating based, in part, on his testimony before the Board.  

Applying the relevant rating criteria, the Board notes that an initial rating of 20%, but no higher, for the Veteran's right leg disability, is warranted.  In this regard, the evidence is at least in relative equipoise as to whether there was persistent edema, incompletely relieved by elevation of extremity.  While there was no evidence of swelling on 2008 or 2011 VA and QTC examination, and 2014 VA examination indicated that persistent edema was relieved by compression hosiery, the Veteran told providers and testified that elevating the right leg at night only partially relieved his right leg swelling.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the record reflects a disability picture more consistent with a 20 percent disability rating throughout the period on appeal.

However, there is no evidence of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, which warrants a 40 percent evaluation or persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, which warrants a 60 percent evaluation is warranted.  Specifically, on February 2008 VA examination there was no evidence of edema.  On October 2011 QTC examination, there was no evidence of edema, eczema, or stasis pigmentation.  On November 2014 VA examination, while there was evidence of edema, there was no evidence of stasis pigmentation or eczema.  

Although the June 2012 private medical report from Dr. R.J.D. reflects that the Veteran had persistent right leg edema which did not completely clear overnight and stated that he had induration; stasis pigmentation; and persistent and recurrent skin ulcerations, these findings appear to be an outlier as prior and subsequent VA examination findings show no objective evidence of stasis pigmentation or eczema or persistent ulceration.  The most probative evidence in this regard shows that the Veteran has not exhibited symptoms of DVT which warrant the assignment of a higher 40% rating or 60% rating pursuant to DC 7121.

Accordingly, the Board finds that an initial 20 percent disability rating, but no higher, for a right leg disability, is warranted.



Additional Considerations

With regard to his right knee and right leg disabilities, the Veteran is competent to report his current pain, limited motion, swelling, and stiffness as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings.  He is not, however, competent to identify a specific level of disability of his right knee and leg disabilities according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's right knee and leg disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for her increased disability claims, the applicable rating criteria contemplate all impairment resulting from his right knee and leg disabilities.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of pain, swelling, and limited motion, due to his disabilities.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Veteran's claim for service connection for an acquired psychiatric disorder is being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue. 
With respect to the Veteran's right leg and right knee increased rating claims, this appeal arises from disagreement with the initial evaluations following the grants of service connection for right leg and knee disabilities.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  Nonetheless, the RO sent the Veteran a letter in September 2006, which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, SSA records, and the written assertions of the Veteran.  No outstanding evidence has been identified that has not otherwise been obtained.

Additionally, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in July 2015.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning current severity of his service-connected right knee and leg disabilities.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

Next, relevant VA examinations were obtained in February 2008, October 2011, and November 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right leg and knee disabilities since the most recent VA examinations.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examining physicians personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his orthopedic and vascular disabilities.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for an acquired psychiatric disorder, currently diagnosed as major depressive disorder, is granted.

An initial rating higher than 20 percent for a right knee disability is denied.

An initial 20 percent, but no higher, for a right leg disability is granted.


REMAND

In the above-decision, the Board granted service connection for an acquired psychiatric disorder and granted an initial 20 percent rating for a right leg disability; the must assign a disability rating for the acquired psychiatric disorder and effectuate the 20% disability rating for the right leg disability prior to readjudication of the TDIU issue.

Regarding the Veteran's claim of entitlement to a TDIU, the Veteran has alleged and the evidence suggests that he is unemployable due to his right leg disability.  
The newly service-connected acquired psychiatric disorder and increased rating for his right leg disability may also affect the Veteran's eligibility for a TDIU.  The Board thus finds that the claim of entitlement to a TDIU is inextricably intertwined with the claims that are being referred to the AOJ for consideration by the Board.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Rate the now service-connected acquired psychiatric disorder (the rating of this disability will not be before the Board unless this issue is appealed) and effectuate the Board's grant of an initial 20% disability rating for the Veteran's right leg disability.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claim of entitlement to TDIU, on a schedular or extraschedular basis (with consideration of the newly service-connected acquired psychiatric disorder) should be readjudicated based on the entirety of the evidence.  

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


